DETAILED ACTION
This FINAL office action is a response to the amendments and remarks received on 3/10/22. Applicant’s remarks and amendments have been fully considered but are not persuasive. Therefore, the §102 rejections under Haddad are maintained. Claims 1-19 are pending, of which claim 19 is newly added and claims 1-18 are currently amended.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. Functional descriptive material, such as computer programs or data structures, are nonstatutory, per se, because they are not physical “things” and they are not capable of causing functional change in the computer. To qualify as statutory (MPEP §2106.01), the claimed functional descriptive material: 

(1) 	Must be directed to functional descriptive material. In other words, the functional descriptive material must impart functionality when employed as a computer component by a computer system, and cannot be directed to nonfunctional descriptive material, such as but not limited to music, computer listings, and a compilation or mere arrangement of data; and

(2)	Must be embodied on a non-transitory computer-readable storage medium (also called machine readable medium and other such variations), so as to define a structural and functional interrelationship between the functional descriptive material and a computer system which permits the functional descriptive material’s function to be realized. Moreover, the claims may only be directed to non-transitory storage medium, and the storage medium may not be directed to nonstatutory transitory embodiments such as signal waves, transmission media and the like. See: In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). 

Claim 18 fails to limit the “medium readable by a computer” to only non-transitory embodiment, therefore fails to comply to (2) above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, at lines 5 and 11-12, the phrase “the merging of the charging connector and the charging connector” renders the claim indefinite because it is unclear how the same component is merged together.
In claim 13, at line 5, the phrase “the at least one first image recording unit” lacks antecedent basis as neither claims 1 nor 13 recite a recording unit. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2011/0254504 to Haddad et al. (“Haddad”).

As to independent claim 1 and similarly recited independent claims 17 and 18, a method/device/CRM (¶ 0004, Fig. 8, ¶ 0080-0082) for automatically connecting a charging connector to a charging connector socket of a vehicle (Intended use is not given patentable weight. MPEP § 2111. In any event, see ¶ 0004), the method/device/CRM comprising: first optical capturing of the charging connector socket and/or the vehicle as a first image with at least one first image capturing unit movable with the charging connector (Haddad teaches obtaining an image of the vehicle’s port using a camera (¶ 0067, Fig 4: 402, Fig. 8: 806), wherein the camera (Fig. 8: 806) is mounted on the moveable robotic arm with charging connector (Fig. 8: 804 and 805).), determining the position of the charging connector socket and/or of the vehicle based on the first image (Haddad teaches verifying the location of the vehicle’s port in the obtained image (¶ 0067, Fig. 4: 402).), reducing the distance between the charging connector and the charging connector socket and/or the vehicle using a positioning unit (Haddad teaches moving the charging connector to the vehicle’s port by moving the robotic arm (¶ 0067, Fig. 4: 405).), and second optical capturing of the charging connector socket and/or of the vehicle as a second image using the first image capturing unit (Haddad teaches obtaining additional images of the vehicle’s port and charging connector using the camera to guide the position of the charging connector on the robotic arm as it approaches the vehicle’s port (¶ 0023, 0067, Fig. 4: 406).).

As to claim 2, the method according to claim 1, wherein the first optical capturing of the charging connector socket and/or the vehicle takes place at an initial distance between the charging connector and the charging connector socket and/or the vehicle (¶ 0023, Fig. 4: 406, Fig. 7: 701. Inherently, the point at which the camera image/frame is obtained takes place at an initial distance.).

As to claim 3, the method according to claim 1, wherein further steps: determining the position of the charging connector socket and/or of the vehicle based on the second image, further reducing the distance between the charging connector and the charging connector socket and/or the vehicle using the positioning unit, and third optical capturing of the charging connector socket and/or of the vehicle as a third image with the at least one the first image capturing unit (Fig. 4: 404, 405, 406).

As to claim 4, the method according to claim 3, wherein the first optical capturing and/or the second optical capturing and/or the third optical capturing is preceded and/or followed by a change in the position and/or the orientation of the at least one first image capturing unit with respect to the charging connector socket and/or the vehicle using the positioning unit (Fig. 3: 302, 303, Fig. 4: 406, Fig. 7: 703-706).

As to claim 5, the method according to claim 3, further comprising: determining the position and the orientation of the charging connector socket based on the second image or based on the third image (¶ 0023).

As to claim 7, the method according to claim 3, wherein determining the position and/or the orientation of the charging connector socket and/or the vehicle in the first, second, and/or third image, takes into account a previous change in position and/or change in orientation of the positioning unit (Fig. 3: 302, 303, Fig. 4: 406, Fig. 7: 703-706).

As to claim 8, the method according to claim 1, wherein at least one optical capturing of the charging connector socket and/or of the vehicle takes place with illumination of the charging connector socket and/or the vehicle by at least one lighting unit movable with the charging connector (¶ 0023, 0052, 0067).

As to claim 9, the method according to claim 1, further comprising: aligning the charging connector with respect to the charging connector socket using the positioning unit, and merging the charging connector and the charging connector socket using the positioning unit (¶ 0023).

As to claim 10, the method according to claim 9, wherein the alignment of the charging connector with respect to the charging connector socket comprises: aligning the at least one first image capturing unit with respect to the charging connector socket, and moving the at least one first image capturing unit, at height, away from the charging connector socket, so that the charging connector is positioned and/or oriented in front of the charging connector socket (¶ 0023, 0067).
As to claim 11, the method according to claim 9, wherein merging of the charging connector and the charging connector socket comprises a linear movement of the charging connector through an actuated linear axis of the positioning unit (¶ 0023, 0067).

As to claim 12, the method according to claim 1, further comprising: repeated optical capturing of the charging connector,  and/or  the vehicle with the at least one first image capturing unit during the merging of the charging connector and the charging connector (¶ 0023, 0067), and in each case comparing a currently captured image with a previously captured image (¶ 0052), and/or repeatedly detecting of the distance between the charging connector and the charging connector socket or the vehicle  with at least one distance sensor moveable with the charging connector  during the merging of the charging connector and the charging connector (¶ 0023, 0067), and in each case comparing the currently captured distance with a previously captured distance (¶ 0023, 0052, 0067).

As to claim 13, the method according to claim 1, further comprising: repeatedly capturing further images of the charging connector, the charging connector socket, and/or the vehicle in a merged state using the first image recording unit (¶ 0023, 0052, 0067), and repeatedly comparing the the further images to one another to detect changes between the further images (¶ 0023, 0052, 0067), and/or repeatedly detecting distances between the charging connector and the charging connector socket or vehicle in the merged state using at least one distance sensor movable with the charging connector (¶ 0023, 0052, 0067), and repeatedly comparing the distances to one another to detect changes between the distances (¶ 0023, 0052, 0067). 


As to claim 14, the method according to claim 1, further comprising: capturing a further image of the charging connector, the charging connector socket,  and/or the vehicle in a merged state using the at least one first image capturing unit, and comparing the further image with the second or third image (¶ 0022, 0023, 0052, 0067).

As to claim 15, wherein surroundings of the positioning unit or the charging connectors are at least temporality monitored using the at least one first image capturing unit and/or at least one distance sensor attached to and movable with the charging connector (¶ 0022, 0023). 


As to claim 16, wherein at least one optical image of a working space of the positioning unit is captured by at least one second image capturing unit and wherein the working space is monitored and the charging connector is prepositioned based on the at least one optical image of the working space (¶ 0022, 0023). 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed. Claim 20 is allowed because it recites claim 6 as rewritten in independent form.
Response to Arguments
Applicant states on page 11, ¶ 1: 

Alluding to Paragraph [0023] of Haddad, the Examiner asserts that
Haddad’s disclosure of using real-time sequence of camera images to guide a robotic arm
carrying a charging connector to a vehicle’s charging port anticipates the claim 1.
However, Haddad fails to disclose with any specificity how the camera images are used
to guide the robotic arm. Rather, paragraph [0023] of Haddad merely discloses the use
of “real-time sequence of camera images for guidance” which suggests movement of the
robotic arm and image acquisitions occur simultaneously or in parallel at all times from the
starting position of the robotic arm until charging connection is established. In contrast,
amended claim 1 recites capturing a first image of the charging connector socket and/or
the vehicle, determining position of the charging connector socket and/or of the vehicle
from the first image, reducing a distance between the charging connector and the
charging connector socket and/or the vehicle, and recapturing a second image of the
charging connector socket and/or the vehicle.

Haddad teaches obtaining an image of the vehicle’s port using a camera (¶ 0067, Fig 4: 402, Fig. 8: 806), wherein the camera (Fig. 8: 806) is mounted on the moveable robotic arm with charging connector (Fig. 8: 804 and 805). These teachings anticipate “first optical capturing of the charging connector socket and/or the vehicle as a first image with at least one first image capturing unit movable with the charging connector.
Haddad teaches verifying the location of the vehicle’s port in the obtained image (¶ 0067, Fig. 4: 402, “determining the position of the charging connector socket and/or the vehicle based on the first image”).
Haddad teaches moving the charging connector to the vehicle’s port by moving the robotic arm (¶ 0067, Fig. 4: 405, “reducing the distance between the charging connector and the charging connector socket and/or the vehicle using a positioning unit”). 
Haddad teaches obtaining additional images of the vehicle’s port and charging connector using the camera to guide the position of the charging connector on the robotic arm as it approaches the vehicle’s port (¶ 0023, 0067, Fig. 4: 406, “second optical capturing of the charging connector socket and/or of the vehicle as a second image with the at least one first image capturing unit. 
As shown above, Haddad teaches each and every limitation of claim 1. 
Applicant’s argument that Haddad “merely discloses the use of ‘real-time sequence of camera images for guidance’ which suggests movement of the robotic arm and image acquisitions occur simultaneously or in parallel at all times from the starting position of the robotic arm until charging connection is established, is not germane. The claim does not necessitate a temporal relationship as to when the first image and second image are obtained. It simply requires that they are obtained. 
Furthermore, Applicant’s argument characterizes the claim in language that is not recited in the claim – “recapturing a second image”. The claim does not recite “recapturing a second image”. Also, the claim does not establish a relationship between the first and second image other than that both are captured by the “at least one  first image capturing unit”. For example, the first image may be of the vehicle generally and the second may be of the charging connector socket.    
For the reasons above, this action is made FINAL. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SURESH MEMULA/Primary Examiner, Art Unit 2851